Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 28, 2017

                                    No. 04-16-00782-CV

                             IN THE INTEREST OF C.R-A.A.,
                                       Appellant

                  From the 216th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 15189A
                       Honorable N. Keith Williams, Judge Presiding


                                       ORDER

        The brief of appellee W.R.B. was due February 22, 2017, but it has not been filed. We
order the brief must be filed by March 6, 2017, or the appeal will be submitted without a brief
from W.R.B.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of February, 2017.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court